DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on October 25, 2022 has been entered. The claims pending in this application are claims 1 and 3-30 wherein claims 5 and 17-30 have been withdrawn due to the restriction requirement mailed on December 30, 2021. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on October 25, 2022. Claims 1, 3, 4, and 6-16 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “first FRET fluorescent molecules” in step c) should be “first fluorescent molecules”; (2) “second FRET fluorescent molecules” in step c) should be “second fluorescent molecules”; (3) “excided state” in step c) should be “excited state”; (4) “the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excided state to the second FRET fluorescent molecules” in step c) should be “the fluorescence signal is generated by a fluorescent energy transfer between the first fluorescent molecules and the second fluorescent molecules”; (5) “first FRET fluorescent molecules” in step d) should be “the first fluorescent molecules”; and (6) “second FRET fluorescent molecules” in step d) should be “the second fluorescent molecules”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement 
Claims 1, 3, 4, and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps a) to d) of claim 1, does not reasonably provide enablement for multiplexed detection of different types of biomarkers using the methods recited in claims 1, 3, 4, and 6-16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for multiplexed detection of different types of biomarkers. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 3, 4, and 6-16 encompass a method for multiplexed detection of different types of biomarkers, comprising a) attaching one or more types of biomarkers present in a sample taken from a subject to the surface of a substrate; b) allowing docking strand-conjugated detection antibodies to specifically bind to the biomarkers attached to the surface of the substrate; c) binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules, wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules; and d) detecting the fluorescence signal, wherein steps c) and d) are repeated as many times as the number of the biomarker types by removing the used donor and acceptor strands and introducing new combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands.

Working Examples
The specification provides 4 examples: (1) Characterization of FRET-PAINT; (2) Superresolution Imaging with DNA-PAINT and FRET-PAINT; (3) FRET-PAINT Multiplex Imaging; and (4) Measurement of Biomarkers in a Broad Concentration Range (see pages 7-9 of US 2021/0208136 A1, which is US publication of this instant case). However, the specification provides no working example for multiplexed detection of different types of biomarkers using the methods recited in claims 1, 3, 4, and 6-16.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides 4 examples: (1) Characterization of FRET-PAINT; (2) Superresolution Imaging with DNA-PAINT and FRET-PAINT; (3) FRET-PAINT Multiplex Imaging; and (4) Measurement of Biomarkers in a Broad Concentration Range (see pages 7-9 of US 2021/0208136 A1, which is US publication of this instant case), the specification provides no working example for multiplexed detection of different types of biomarkers using the methods recited in claims 1, 3, 4, and 6-16. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention. During the process of the prior art search, the examiner has not found a 102 type of prior art which is related to multiplexed detection of different types of biomarkers using the methods recited in claims 1, 3, 4, and 6-16.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the methods recited in claims 1, 3, 4, and 6-16 can be used for multiplexed detection of different types of biomarkers. 
Although the specification shows that different donor strands are labeled with different fluorescent dyes (see pages 8 and 9, Examples 1 and 3 of US 2021/0208136 A1, which is US publication of this instant case), claim 1 does not require that different donor strands are labeled with different fluorescent dyes.  Since claim 1 does not indicate how different types of biomarkers are differentiated from each other such as based on different colorful fluorescent signals or different locations of different types of biomarkers on the surface of the substrate or the same colorful fluorescent signals by removing the used donor and acceptor strands and introducing new combinations of donor strands labeled with the first fluorescent molecules and acceptor strands labeled with the second fluorescent molecules to the docking strands, it is unpredictable how the methods recited in claims 1, 3, 4, and 6-16 can be used for multiplexed detection of different types of biomarkers. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the methods recited in claims 1, 3, 4, and 6-16 can be used for multiplexed detection of different types of biomarkers. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al., (US 2016/0161472 A1, published on June 9, 2016) in view of Tusji et al., (US Patent No. 6,228, 592 B1, published on May 8, 2001) and Monforte (US 2008/0124726 A1, published on May 29, 2008). 
Regarding claims 1, 6, 7, 10-13, and 16, Jungmann et al., teach a method for multiplexed detection of biomarkers, comprising a) attaching one or more types of biomarkers (eg., one or more targets such as proteins or nucleic acids) present in a sample taken from a subject to the surface of a substrate, b) allowing docking strand-conjugated detection antibodies (eg., antibody-DNA conjugates) to specifically bind to the biomarkers attached to the surface of the substrate, c) binding imager strands labeled with fluorescent molecules to generate a fluorescence signal, and d) detecting the fluorescence signal, wherein steps c) and d) are repeated as many times as the number of the biomarker types by removing the used imager strands and introducing new imager strands to the docking strands as recited in claim 1 wherein the docking strands comprise sequences complementary to the sequences of the imager strands as recited in claim 6, the sample is selected from the group consisting of blood, plasma, serum, saliva, tissue fluid, and urine as recited in claim 7, the detection antibodies are selected from the group consisting of scFv, Fab, nanobodies, and immunoglobulin molecules as recited in claim 10, the detection antibodies are primary antibodies and the docking strands are conjugated to the primary antibodies as recited in claim 11, the detection antibodies are a combination of primary antibodies and secondary antibodies and the docking strands are conjugated to the secondary antibodies as recited in claim 12, the fluorescent molecules are selected from the group consisting of Alexa Fluor, Atto, BODIPY, CF, Cy, and DyLight Fluor as recited in claim 13, and the biomarkers are proteins or metabolites as recited in claim 16 (see paragraphs [0004] to [0070], [0136], [0157] to [0159], [0167], [0176], [0189] to [0192], [0219], [0318] to [0322], and claims 1-136). 
Jungmann et al., do not disclose binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules, wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules wherein steps c) and d) are repeated as many times as the number of the biomarker types by removing the used donor and acceptor strands and introducing new combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands as recited in claim 1 wherein the donor strands and the acceptor strands have different sequences depending on the biomarker types as recited in claim 3, the peak wavelength of the emission spectrum of the first FRET fluorescent molecules labeled on the donor strands is shorter than the peak wavelength of the absorption spectrum of the second FRET fluorescent molecules labeled on the acceptor strands as recited in claim 14, and the fluorescence signal is generated when the combination of the donor and acceptor strands bind to the docking strands as recited in claim 15. 
Tusji et al., teach to hybridize a detection probe to a target nucleic acid wherein the detection probe comprises a first probe member and a second probe member, the first and second probe members have base sequences capable of hybridizing to the target nucleic acid adjacently with each other, the first probe member is labeled with an energy donor fluorescent dye and the second probe member is labeled with an energy acceptor fluorescent dye, the change in fluorescence of the fluorescent dyes is fluorescence resonance energy transfer (FRET) from the energy donor fluorescent dye of the first probe member to the energy acceptor fluorescent dye of the second probe member (see claims 1 and 7). Since Tusji et al., teach that the first probe member labeled with an energy donor fluorescent dye is Bodipy 493/503 with the peak wavelength of the emission spectrum of 514 nm and the second probe member labeled with an energy acceptor fluorescent dye is Cy5 with the peak wavelength of the emission spectrum of 668 nm (see column 15), Tusji et al., must disclose that the peak wavelength of the emission spectrum of the first FRET fluorescent molecules labeled on the donor strands is shorter than the peak wavelength of the absorption spectrum of the second FRET fluorescent molecules labeled on the acceptor strands as recited in claim 14. 
Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy. In general, FRET requires, (a) the donor and acceptor molecules must be in close proximity (typically, e.g., 10-100 Å), (b) the absorption spectrum of the acceptor must overlap the fluorescence emission spectrum of the donor, and (c) the donor and acceptor transition dipole orientations must be approximately parallel” (see paragraph [0223]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 1, 3, 14, and 15 by binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules wherein steps c) and d) are repeated as many times as the number of the biomarker types by removing the used donor and acceptor strands and introducing new combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands as recited in claim 1 wherein the donor strands and the acceptor strands have different sequences depending on the biomarker types, the peak wavelength of the emission spectrum of the first FRET fluorescent molecules labeled on the donor strands is shorter than the peak wavelength of the absorption spectrum of the second FRET fluorescent molecules labeled on the acceptor strands and the fluorescence signal is generated when the combination of the donor and acceptor strands bind to the docking strands in view of the prior arts of Jungmann et al., Tusji et al., and Monforte. One having ordinary skill in the art would have been motivated to do so because Tusji et al., have successfully hybridized a detection probe to a target nucleic acid wherein the detection probe comprises a first probe member and a second probe member, the first and second probe members have base sequences capable of hybridizing to the target nucleic acid adjacently with each other, the first probe member is labeled with an energy donor fluorescent dye and the second probe member is labeled with an energy acceptor fluorescent dye, the change in fluorescence of the fluorescent dyes is fluorescence resonance energy transfer (FRET) from the energy donor fluorescent dye of the first probe member to the energy acceptor fluorescent dye of the second probe member (see claims 1 and 7) while Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy” (see paragraph [0223]), and the simple substitution of one kind of probe (ie., the fluorescent labeled image strand taught by Jungmann et al.,) from another kind of probe (ie., the detection probe comprising a first probe member and a second probe member taught by Tusji et al.,) during the process of performing the method recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the fluorescent labeled image strand taught by Jungmann et al., and the detection probe comprising a first probe member and a second probe member taught by Tusji et al., are used for the same purpose (ie., used as a detection probe)) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 1 by binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules in view of the prior arts of Jungmann et al., Tusji et al., and Monforte in order to create a fluorescent DNA-paint with a single molecule resolution. 
Response to Arguments
In page 11, fourth paragraph bridging to page 16, last paragraph of applicant’s remarks, applicant argues that: (1) “[T]he Office provide no rationale or evidence as to why such modification or combination would have been reasonably expected to succeed. Given that biotechnology has been recognized as unpredictable by the courts, articulating a reasonable expectation of success is essential for the Office to establish prima facie obviousness in the present case. Yet, the Office has not met this obligation”; (2) “(1) First, there is no motivation to replace one-probe (imager) method of Jungmann with a more complicated two-probes (donor and acceptor) method of Tsuji. The essence of the Jungmann invention is to only transiently attach an imager with a fluorophore to a sample molecule in order to increase light signal intensity from the sample for single molecular imaging (see, e.g. Jungmann, figures 1B, 7A, 11A, and related text) (emphasis added). In a traditional method of detecting a sample, an imager is stably attached to the sample, generating a limited intensity of light signal (Jungmann, figure 11A, the top illustration). The cause of this limitation is photobleaching, well known in the fluorescence technology, by which the attached imager quickly loses its ability to fluoresce. To avoid this limitation, Jungmann’s imager is configured to only transiently binds a sample and leave the sample such that another imager can bind the same sample to fluoresce (Jungmann, paragraph 0141, the imager is ‘replenishable’). Accordingly, it is critical to setting an imager-docking system where the imager has a proper binding-unbinding capability. By stark contrast, Tsuji is not directed to single molecular imaging but to imaging a cell by detecting collective fluorescence lights emitted from numerous sample molecules in one cell. Further, Tsuji is specifically designed to block a target nucleic acid from entering into the nucleus of the cell by binding a bulky un-permeable molecule to the target (Tsuji, Abstract and figure 1B). Moreover, Tsuji’s method must stably attach two fluorophore-attached probe molecules (donor probe and acceptor probe) to a sample to generate a florescence signal from the sample. In Tsuji, the signal of interest is generated from the acceptor probe, which occurs only when both the donor and the acceptor probes are stably attached to the sample and located close enough to each other to allow fluorescence resonance energy transfer from the donor fluorophore to the acceptor fluorophore (Tsuji, col. 2, first paragraph and figures 1A-1B) (known as ‘FRET’). For FRET to occur, the distance between the two fluorophore[s] must be in close proximity (Tsuji, col. 6, lines 20-25). Here, if one in the art would experiment to apply Tsuji’s FRET to the method of Jungmann, the experimentation of combining the two methods must meet the following conditions to succeed: (1) a donor probe and an acceptor probe must bind a target sample at the same time in close proximity; (2) both the probes must have a proper binding-unbinding capability; (3) the close proximity of the donor and the acceptor probes must not negatively affect the binding-unbinding capability of any of the probes; and (4) the unbinding capability of any of the probes must not negatively affect the FRET between the two probes. None of the cited references, singularly or combined, provides any teaching or suggestion that the experimentation would reasonably meet the conditions and would thereby motivate one in the art to try such a more complicated experimentation than the single-probe method of Jungmann. (2) Second, ample evidence shows teaching away replacing the single probe of Jungmann with the donor-acceptor probes in Tsuji’s FRET. Jungmann’s single molecular measurement requires a nanometer-scale spatial resolution (Jungmann, paragraph 0131: ‘9 nm of FWHM’). However, the spatial resolution of Tsuji’s FRET is estimated to be at least 10 times lower, based on the image in figure 2A and the fact that the Cos7 cell has a size of 20-25 microns (Tsuji, figure 2A and col. 3, line27). Additionally, FRET was known to be sensitive to changes in local environments and suffer low signal-to-noise ratio (SNR) associated with FRET imaging. See, e.g., Leavesley et al, Cytometry A, 2016, 89, pp325-327 (‘Leavesley’, submitted herewith as an IDS reference)”; and (3) “[J]ungmann has independently improved single molecular image resolution, sensitivity, and specificity (Jungmann, paragraph 0004). By contrast, the FRET method of Tsuji yields much less spatial resolution, suffers low signal-to-noise ratio, and makes an operation less predictable because FRET is sensitive to changes in local environment, such as changes in pH, ionic concentrations, oxidation, temperature, and refractive index. Further, it is more difficult to set a condition for attaching the acceptor-donor probes for FRET as required in Tsuji than one probe in Jungmann. Accordingly, given such disadvantages of the FRET method of Tsuji, one in the art would not have been motivated to replace the single probe of Jungmann with Tsuji’s acceptor- donor probes. (3) Finally, the courts held that there would have no reason to combine the features of both references where the primary reference already possesses the same function or effectiveness. Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d. 1342 (Fed. Cir. 2012): ‘[b]ecause each device independently operates effectively, a person...would have no reason to combine the features of both devices into a single device...[o]n the basis of this evidence, hindsight provides the only discernable reason to combine the prior art references.’ Here, the purpose of Jungmann is to improve single molecular image resolution, sensitivity, and specificity, and Jungmann has already achieved such purpose (Jungmann, paragraph 0004). As cited by the Office above, FRET might allow the imaging, kinetic analysis and/or quantitation. However, as held by the court, there is no reason to modify Jungmann with Tsuji’s FRET because Jungmann alone operates effectively without the disadvantages of Tsuji’s FRET as described above”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, since Tusji et al., have successfully hybridized a detection probe to a target nucleic acid wherein the detection probe comprises a first probe member and a second probe member, the first and second probe members have base sequences capable of hybridizing to the target nucleic acid adjacently with each other, the first probe member is labeled with an energy donor fluorescent dye and the second probe member is labeled with an energy acceptor fluorescent dye, the change in fluorescence of the fluorescent dyes is fluorescence resonance energy transfer (FRET) from the energy donor fluorescent dye of the first probe member to the energy acceptor fluorescent dye of the second probe member (see claims 1 and 7) while Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy” (see paragraph [0223]), and the simple substitution of one kind of known probe (ie., the fluorescent labeled image strand taught by Jungmann et al.,) from another kind of known probe (ie., the detection probe comprising a first probe member and a second probe member taught by Tusji et al.,) during the process of performing the method recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made because the fluorescent labeled image strand taught by Jungmann et al., and the detection probe comprising a first probe member and a second probe member taught by Tusji et al., are used for the same purpose (ie., used as a detection probe) and are exchangeable, one having ordinary skill in the art at the time the invention was made would have been motivated to perform the method recited in claim 1 and would have a reasonable expectation of success by binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules in view of the prior arts of Jungmann et al., Tusji et al., and Monforte in order to create a fluorescent DNA-paint with a single molecule resolution. Thus, the office provides “rationale or evidence as to why such modification or combination would have been reasonably expected to succeed”. Furthermore, applicant has no evidence to show why one having ordinary skill in the art at the time the invention was made would not have a reasonable expectation of success to perform the method recited in claim 1 by binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands to generate a fluorescence signal from the second FRET fluorescent molecules wherein the fluorescence signal is generated by energy transfer from the first FRET fluorescent molecules in an electronically excited state to the second FRET fluorescent molecules in view of the prior arts of Jungmann et al., Tusji et al., and Monforte. 
Second, although applicant argues that “there is no motivation to replace one-probe (imager) method of Jungmann with a more complicated two-probes (donor and acceptor) method of Tsuji” because “[T]he essence of the Jungmann invention is to only transiently attach an imager with a fluorophore to a sample molecule in order to increase light signal intensity from the sample for single molecular imaging (see, e.g. Jungmann, figures 1B, 7A, 11A, and related text) (emphasis added). In a traditional method of detecting a sample, an imager is stably attached to the sample, generating a limited intensity of light signal (Jungmann, figure 11A, the top illustration). The cause of this limitation is photobleaching, well known in the fluorescence technology, by which the attached imager quickly loses its ability to fluoresce. To avoid this limitation, Jungmann’s imager is configured to only transiently binds a sample and leave the sample such that another imager can bind the same sample to fluoresce (Jungmann, paragraph 0141, the imager is ‘replenishable’)” and “[T]suji’s method must stably attach two fluorophore-attached probe molecules (donor probe and acceptor probe) to a sample to generate a florescence signal from the sample. In Tsuji, the signal of interest is generated from the acceptor probe, which occurs only when both the donor and the acceptor probes are stably attached to the sample and located close enough to each other to allow fluorescence resonance energy transfer from the donor fluorophore to the acceptor fluorophore (Tsuji, col. 2, first paragraph and figures 1A-1B) (known as ‘FRET’). For FRET to occur, the distance between the two fluorophore must be in close proximity (Tsuji, col. 6, lines 20-25)”, the claims do not require that combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules must stably attach to the docking strands as argued by applicant. Furthermore, applicant has no evidence to show why the method recited in claims cannot be performed by transiently binding combinations of donor strands labeled with first FRET fluorescent molecules and acceptor strands labeled with second FRET fluorescent molecules to the docking strands. 
Third, although applicant argues that “ample evidence shows teaching away replacing the single probe of Jungmann with the donor-acceptor probes in Tsuji’s FRET” because “[J]ungmann’s single molecular measurement requires a nanometer-scale spatial resolution (Jungmann, paragraph 0131: ‘9 nm of FWHM’). However, the spatial resolution of Tsuji’s FRET is estimated to be at least 10 times lower, based on the image in figure 2A and the fact that the Cos7 cell has a size of 20-25 microns (Tsuji, figure 2A and col. 3, line27)”, there is no requirement for a scale spatial resolution in the claims. Furthermore, although applicant argues that “FRET was known to be sensitive to changes in local environments and suffer low signal-to-noise ratio (SNR) associated with FRET imaging”, the claims do not require that the methods in the claims must be performed in special local environments. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, since the reference from Leavesley et al, is not used for above rejection, this reference is unrelated to the rejection. In addition, the simple substitution of one kind of known probe (ie., the fluorescent labeled image strand taught by Jungmann et al.,) from another kind of known probe (ie., the detection probe comprising a first probe member and a second probe member taught by Tusji et al.,) during the process of performing the method recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the fluorescent labeled image strand taught by Jungmann et al., and the detection probe comprising a first probe member and a second probe member taught by Tusji et al., are used for the same purpose (ie., used as a detection probe) and are exchangeable.
Fourth, since Monforte teaches that “FRET allows the imaging, kinetic analysis and/or quantitation of colocalizing molecules or conformational changes in a single molecule with spatial resolution beyond the limits of conventional optical microscopy” (see paragraph [0223]),  comparing with a method using a single fluorescent dye, a FRET method provides more advantages and applicant argument “there is no reason to modify Jungmann with Tsuji’s FRET because Jungmann alone operates effectively without the disadvantages of Tsuji’s FRET as described above” is incorrect. Furthermore, in response to applicant's argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al., in view of Tusji et al., and Monforte as applied to claims 1, 3, 6, 7, and 10-16 above, and further in view of Wall et al., (US 2019/0041390 A1, priority date: April 22, 2016). 
The teachings of Jungmann et al., Tusji et al., and Monforte have been summarized previously, supra. 
Jungmann et al., Tusji et al., and Monforte do not disclose that the sample is diluted with a biomarker-free solution as recited in claim 8 and the same sample is diluted in different ratios as recited in claim 9. 
Wall et al., teach to dilute a sample and form serially diluted samples (see paragraph [0137] and claims 1 and 9). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 8 and 9 wherein the sample is diluted with a biomarker-free solution and the same sample is diluted in different ratios in view of the prior arts of Jungmann et al., Tusji et al., Monforte and Wall et al.. One having ordinary skill in the art would have been motivated to do so because the method taught by Jungmann et al., requires that the quality and resolution of their fluorescent images reach to a single molecule level (see paragraph [0234]) and Wall et al., teach to dilute a sample and form serially diluted samples (see paragraph [0137] and claims 1 and 9). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claims 8 and 9 by diluting the sample taught by Jungmann et al., and forming serially diluted samples in view of the prior arts of Jungmann et al., Tusji et al., Monforte, and Wall et al., in order to find a proper concentration of the sample taught by Jungmann et al., such that one having ordinary skill in the art at the time the invention was made would create a fluorescent DNA-paint with a single molecule resolution when he or she uses a proper concentration of the sample taught by Jungmann et al., and using the method taught by Jungmann et al.. 
Response to Arguments
In page 17, first to third paragraphs of applicant’s remarks, applicant argues that “[T]his ground of rejection is improper for the following reason. As set forth above, the courts held that there would have no reason to combine the features of both references where the primary reference already possesses the same function or effectiveness. Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d. 1342 (Fed. Cir. 2012). Jungmann has independently achieved the quality and resolution that are required for the single molecular imaging and therefore there is no reason to combine with the feature of Wall”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because the combination of Jungmann et al., Tusji et al., and Monforte has taught all limitations recited in claim 1 (see above Response to Arguments related to the Rejection Item No. 6) and Wall et al., is only used to combine with Jungmann et al., Tusji et al., and Monforte to reject claims 8 and 9. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 14, 2022